Citation Nr: 1827064	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-43 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a left side sacrum disability.

3.  Entitlement to service connection for a pelvic disability, to include dyspareunia and pelvic pain.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to September 2008.  

This matter came before the Board of Veterans Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska 

The issue of service connection for irritable bowel syndrome, previously part of the appeal, was granted in a December 2014 rating decision.  As this was a full grant of the issue on appeal, it is not before the Board.  

The Veteran testified before the undersigned Veteran's Law Judge during a November 2017 Video Conference hearing.  The transcript of the hearing is of record.

The issues of entitlement to service condition for a left side sacrum disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's headaches had their onset in service and have been continuous since service.

2.  The Veteran's pelvic disability was caused by her in-service childbirth.


CONCLUSIONS OF LAW

1.  Service connection for headaches is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  Service connection for a pelvic disability is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's issues on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007);  see also Pierce v. Principi, 18 Vet. App. 440 (2004) (recognizing as competent lay evidence a veteran's letter and headache diary documenting the frequency and severity of headaches).  Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For benefits to be denied, "the preponderance of the evidence must be against the claim."  Id. at 54.

The Veteran contends that she is entitled to service connection for a headache disability and a pelvic disability.  The Board will address each claim in turn, applying the legal framework outlined above.

A.  Headache Disability

The Veteran contends that she is entitled to service connection as her headache disability had its onset in service and has been continuous since service.

The Veteran's service treatment records contain several complaints of headaches.  In June 2005, the Veteran sought medical care for chronic headaches, which were noted to be slight but becoming more frequent.  She was prescribed medication that caused sedation.  A July 2005 memorandum from the Veteran's personnel records indicates that due to her condition and treatment, she was suspended from performing Nuclear Weapons Personnel Reliability Program duties for 30 days.  October 2005 service treatment records indicate that the Veteran was still complaining of headaches before bed and taking her medication.  She was recommended to return to duty at that time.  

In a February 2007 post-deployment health assessment after her deployment to Iraq, the Veteran reported experiencing headaches.  She also noted that she made 10 sick calls during her deployment and that she was taking Motrin 800.  Her service treatment records from July 2007 again note recurrent headaches.  

April 2014 medical records from Offut Air Force Base note daily headaches.  Private treatment records from November 2016 indicate that the Veteran saw a neurologist regarding her headaches and was diagnosed with menstrual migraine headaches.  Headache logs submitted by the Veteran for the period August to November 2017 indicate that she had 4 to 6 episodes per month, with many of the headaches lasting for several days.

A VA examination was provided in November 2013.  The examiner diagnosed migraine and tension headaches.  The examiner noted the Veteran's reports of tension headaches in the past, with recent migraines.  The examiner found that the Veteran's current headache disability was less likely due to service due to isolated entries in service. The examiner noted that headaches were mentioned on the post-deployment health assessment, but opined that they did not appear to be of chronicity and therefore not likely caused by or incurred in service.  The examiner also stated that the Veteran had not been specifically seen by providers for headaches, though she had a Toradol injection some time ago.  The examiner then stated that the Veteran "doesn't know what causes the headaches, so the etiology is unknown."  He further stated that it is unknown whether the Veteran's headaches are related to an environmental exposure.  

The Veteran's provider at Offut Air Force Base submitted a July 2014 statement that the Veteran had chronic headaches, which he attributed to wearing gear in service.  The provider opined that the "[i]ssues occurred while deployment and are more likely than not occurred from her service or were aggravated by it."

A disability benefits questionnaire (DBQ) was submitted by a private provider in November 2017.  It notes the Veteran's history of headaches back to 2005, which it states were aggravated by the Veteran's 2007 deployment and have increased in intensity, duration and frequency.  The DBQ notes prostrating attacks of non-migraine headaches more than once a month, with migraines also occurring more than once a month.  

The Veteran contends that her headache disability began in service, and that they are due to environmental exposures during service.  The Veteran testified at her November 2017 Board hearing that her current headaches are the same headaches she had in service, and that they have been continuous since service.  She testified to headaches during her deployment occurring at least 4 or 5 times per month and that they would last for days, and that their frequency has been stable since the onset of the disability.  Her husband also testified at the hearing, stating that he was deployed to Iraq with the Veteran and that she has been having headaches since that time and that he personally took her to sick call several times during their deployment for treatment.  His testimony as to the frequency and duration of the headaches was consistent with that of the Veteran.  The Board notes that the Veteran and her spouse are competent to report the onset and frequency of headaches and accords their statements significant probative weight.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

The Veteran also submitted an October 2017 lay statement from a fellow service member, C.M., who was stationed with the Veteran from 2007 to 2008 and stated that she witnessed the Veteran have both headaches and migraines.  The service member noted that during that time the Veteran's pain was so intense that it was hard for her to do her work or care for her young son.  As the service member's statement is based upon her personal knowledge and observation of the Veteran and her lay-observable symptoms, the Board accords her statements significant probative weight.

The Board finds that the evidence of record indicates that the Veteran's headaches had their onset in service and have continued since service.  As noted, the Veteran's service treatment records contain references to chronic and recurrent headaches, including a duty restriction for several months due to treatment for dizziness and headaches.  The Veteran, her spouse and a fellow service member have also all provided competent lay testimony that the Veteran regularly experienced severe headaches during her deployment in Iraq that have continued to the present day.  The Board notes that this lay testimony has been confirmed by the Veteran's medical provider at Offut Air Force Base and by the private provider who submitted the November 2017 DBQ.     

While the November 2013 VA examiner did not find that the Veteran's headaches were incurred in or caused by service, stating that she was not specifically seen by providers for this issue and that the headaches appeared to be isolated, the Board finds this opinion to be inadequate.  First, the service treatment records indicate that the Veteran did seek treatment for headaches in June 2005 and was subsequently placed on duty restriction for several months as a result.  Second, the examiner noted the mention of headaches on the post-deployment health assessment, but did not note reports of chronic and recurrent headaches in the service treatment records or the Veteran's lay statements that she had frequent headaches in service.  As the examiner did not consider relevant service treatment records or the Veteran's competent lay statements, the opinion is inadequate and the Board accords it no probative weight.  

The Board therefore finds that the competent evidence of record supports the conclusion that the Veteran's headache disability began in service and has been continuous since service.  Service connection for a headache disability is therefore warranted.  38 C.F.R. §§ 3.102, 3.303(a) (2017).

B.  Pelvic Disability

The Veteran contends that she is entitled to service connection as her current pelvic floor dysfunction was caused by her in-service childbirths.  

Service treatment records indicate that she gave birth twice in service, first in December 2004 and again in May 2008.  August 2005 service treatment records indicate that the first labor was induced at over 41 weeks and that the delivery was complicated by a prolonged second stage and fetal intolerance of labor, and that the baby was delivered by vacuum and forceps.  May 2008 service treatment records indicate that the second labor was planned as a vaginal delivery but that a cesarean was performed due to fetal intolerance of labor.  

Service treatment records note complaints of dyspareunia in February 2006 and March 2006.  Private medical records document a pelvic ultrasound in October 2016, which was unremarkable.  May 2017 private physical therapy records note pelvic pain and treatment with electric stimulation and therapeutic exercises.  

A VA examination was provided in May 2013, which diagnosed dyspareunia and pelvic pains.  The examiner found that the Veteran's pelvic disability was less likely incurred in or caused by service.  The examiner stated that he did not have access to records regarding problems in the December 2004 delivery.  As the only notes were a history of a difficult delivery and an epitome tear that was not pelvic floor-related, and the records from the Veteran's cesarean did not note injury to the Veteran, the examiner found the disability was not related to service.  However, the examiner noted that no private documents had been submitted, but if more evidence was submitted a new opinion would be needed.  The Board notes that the record now contains both service treatment records regarding the problems with the December 2004 birth and private medical records regarding pelvic pain.  As the examiner specifically stated that those records were not available to him and that a new opinion would be required if more evidence was submitted, the Board accords the opinion no probative weight.  

The Veteran's private medical provider submitted a statement in January 2015 that she was being treated for dyspareunia and pelvic pain, which were ongoing since the birth of her first child in 2004.  Assessment of the Veteran's pelvic floor muscles showed severe weakness in pelvic floor, which the provider opined were likely due to high levels of military activity during earlier pregnancies and lack of immediate rehabilitation and activity limitations following delivery.  The provider noted as a rationale that research indicates that high exercise during pregnancy causes weakening of pelvic floor, resulting in overuse syndrome and pain.  The provider also noted tissue adhesion along the cesarean section incision line, which he found was likely due to a lack of therapy and excessive activity after surgery.  The provider noted that the Veteran will likely require periodic physical therapy throughout her life.  

The Veteran contends that her childbirth experiences in service, particularly the use of forceps in her first delivery, caused her current pelvic disability.  At the outset, the Board finds that the private medical opinion is adequate for appellate review.  There is no evidence that the private provider was not competent or credible, and as the opinion is based on the Veteran's statements, in-person examination and the provider's observations, the Board finds it is entitled to significant probative weight with respect to the etiology of the Veteran's pelvic disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).

The Board finds that the competent medical evidence of record indicates that the Veteran's pelvic disability was caused by her in-service childbirth.  Service treatment records document both childbirths, including the difficulties in the vaginal delivery and the use of forceps.  The Veteran's private medical provider has diagnosed weakened pelvic floor muscles and associated pelvic pain, and indicated that her disability was caused by childbirth in service and her physical activity in service before and after giving birth.  As the Veteran has a current pelvic disability that the medical evidence indicates was caused by her documented in-service childbirth, service connection is warranted.  38 C.F.R. §§ 3.102, 3.303(a) (2017).

ORDER

Service connection for a headache disability is granted. 

Service connection for a pelvic disability, including dyspareunia and pelvic pain, is granted.  



REMAND


At her November 2017 Board hearing, the Veteran testified that her left side sacrum disability is secondary to her hip disability.  At the time of the hearing, the Veteran had not yet filed an application for compensation for her claimed hip disability.  The Board notes that the RO denied service connection for a hip disability in a December 2017 rating decision, but as the period for filing an appeal of that decision has not yet elapsed, the decision is not yet final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

Consideration of the Veteran's entitlement to service connection for a left side sacrum disability must, therefore, be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Complete the adjudication of the issue of service connection for a hip disability.  Thereafter, the issue of service connection for left side sacrum should be readjudicated.

2.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


